 In the Matter of STANDARD RICE COMPANY, INC.andUNITED CANNERY,AGRICULTURAL, PACKING & ALLIED WORKERS OF AMERICA, C. I. O.Case No. C-23418.-Decided December 1'7,1941Jurisdiction: rice milling industry.,,Unfair Labor Practices-Collective Bargaining :majority established by consent election-refusal to bar-gain : charges of, dismissed, where employer had met with union, correspondedwith it, and showed a willingness to negotiate, and where after a bargainingconference was adjourned, failure to resume negotiations was due to a commonmisunderstanding as to which of the parties was to take the initiative in doingso,and union made no subsequent attempt to resume negotiations' thoughthere was no apparent reason to believe that it would be futile to do so.Unit Appropriate for' Collective 'Bargaining: production and maintenance em-ployees at one of employer's plants, excluding supervisory and clerical em-ployees.Mr. J. Michael EarlyandMr. Charles A. Kyle,for the Board.Mr. J. W. Canada,of Memphis, Tenn., for the respondent.Mr. Harley G. Moor'hectd, Jr.,of counsel to the Board.DECISIONANDORDERSTATEMENTOF THE CASE0Upon charges duly filed by United Cannery, Agricultural, Packing& Allied Workers of America, C. I. 0., herein called the Union, theNational Labor Relations Board, herein called the Board, by the,Regional Director for the Fifteenth Region (New Orleans,. Louisiana),issued its complaint, dated August 13, 1942, against Standard RiceCompany, Inc., Memphis, Tennessee, herein called the respondent;alleging that the respondent had engaged in and, was engaging inunfair labor practices affecting commerce, within the meaning of Sec-tion 8 (1) and (5) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, herein called the Act. "Copies of the com-plaint, accompanied by notice of hearing, were duly served upon the-,respondent and the Union:--The complaint alleged, in substance, that on or about February 7,1942, and thereafter, the respondent refused to bargain collectively46 N. L. R. B.;'No. 7'504086-43-vol46-449 50DECISIONSOF NATIONALLABOR RELATIONS BOARDIwith the Union as the exclusive representative of all production andmaintenance employees at its Memphis,, Tennessee, plant, excludingsupervisory and clerical employees, although the Union had been des-ignated by a majority of said employees as their representative forthe purpose of collective bargaining and said employees constitutedan appropriate bargaining unit.Thereafter, the respondent filed its answer to the complaint, deny-ing that it had engaged in any unfair labor practices and raising certainaffirmative defenses.Pursuant to notice, a hearing was held at Memphis, Tennessee, onSeptember 3, 1942, before Robert F. Koretz, the Trial Examiner dulydesignated by the Acting Chief Trial Examiner.The Board and therespondent were represented by counsel and participated in the hear-ing.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues was affordedall parties.At the close of the hearing the Trial Examiner granted,without objection, a motion by counsel for the Board to conform thepleadings to the proof.Also at the close of the hearing counsel forthe Board and counsel for the respondent argued orally before theTrial Examiner.All parties were afforded an opportunity to. filebriefs with the Trial Examiner, but none were filed.On September 24, 1942, the Trial Examiner issued his IntermediateReport, copies of which were duly served upon the parties.He foundthat the respondent. had engaged in and was engaging in unfair laborpractices affecting commerce, within the meaning of Section 8 (1) and(5) and Section 2 (6) and (7) of the Act, and recommended that therespondent cease and desist therefrom and take certain affirmativeaction to effectuate the policies of the Act.On October 19, 1942, therespondent filed its exceptions to the Intermediate Report.The Board has considered the exceptions filed by the respondentand herebysustainsthem insofar as they are directed to' the TrialExaminer's findingsand conclusions that the respondent has engagedin unfairlabor practices within the meaning of the Act.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THERESPONDENTStandard Rice Company, Inc., is a Texas corporation having, itsexecutive offices and principal place of business at Houston, Texas. Itoperates a rice mill at Memphis, Tennessee, herein called the Memphisplant, where it is engaged' in processing and marketing rough rice.,The respondent also operates rice mills at Houston,Texas ; Crowley, Louisiana ; andStuttgart,Arkansas. STANDARD RICE COMPANY, INC.51,All the rough rice milled at the Memphis plant during the 1941-42seasoncame from the States of Louisiana and Arkansas.During theyear preceding the hearing herein, 62 percent of the products of theMemphis plant were sold and distributed in interstate commerce to andthrough States other' than Tennessee.,II.THE ORGANIZATION INVOLVEDUnited Cannery, Agricultural, Packing & Allied Workers of Amer-ica is a labor organizationaffiliated with the Congress of IndustrialOrganizations,admittingto membership employees of the respondent.III. 'THE ALLEGED UNFAIR LABOR PRACTICESA. The appropriate unit and representation by the Union of a.majority thereinOn January 22, 1942, the respondent and the Union entered intoan agreement forconsent election in which it was agreed that allproduction and maintenance employees of the respondent, exclud-ing supervisory and clerical employees, constitute an appropriatebargaining unit.Pursuant to this agreement, an election was heldon January 27, 1942.On February 2 the Regional Director issuedhis report on the election, in which he found that'33 of the 41 validvotes counted were cast for the Union and 8 were cast against theUnion ,2 that no objections to the conduct of the election or to adetermination of representatives based on the results thereof hadbeen filed within the prescribed period, and that the Union thereforehad been designated as the exclusive bargaining representative ofthe employees within the appropriate unit.The unit alleged in the complaint to be appropriate for the pur-poses of collective bargaining is the unit which the respondent andthe Union agreed was' appropriate, in the consent-election agreementreferred to above.We find that all production and maintenance employees of ,therespondent at its Memphis plant, excluding supervisory and clericalemployees, at all times material herein constituted a unit appropriatefor the purposes of collective bargaining in respect to rates of pay,wages, hours of employment, and other conditions of employment,and that said unit insures to employees, of the respondent the fullbenefit of their right to, self -organization and to collective bargain=ing and otherwise effectuates the policies' of the Act.'12 The Regional'Director also reported that there were 50 employees on the eligibilitylist and,that a totalof .43 ballots were cast, 2 of which were challenged and not countedsince they could not affect,the result of the election., k52DECISIONS.' OF NATIONAL LABOR RELATIONS BOARDWe find further that at,all times material herein the Union wasthe duly designated representative of a majority of the employeesin the aforesaid appropriate unit, and that, by virtue of Section 9(a) of the Act, the Union was at all times material herein the ex.'elusive representative of all the employees in such unit for the pur-poses of collective, bargaining in respect to rates of pay, wages,hours of employment, or other conditions of employment.I3.'The alleged 'refusal to bargainOn or about February, 7, 1942, following issuance by the RegionalDirector of ' his report on the election of January 27, 1942, a meetingwas held at Memphis, Tennessee, at which-the Union was representedprimarily by Koger and Sanford, international representatives, andA he respondent primarily by Gordon West, executive assistant tothe respondent's president.3A proposed contract was submitted byKoger ' toWest, at whose request the provisions of the contractwere then explained by the union representatives.West indicatedthat he thought the proposed contract "harsh," but requested timefor consideration of it and stated that he would then communicatewith the Union.principal place of business' in Houston, Texas, was in Memphis andtelephoned Sanford, the union representative, and asked for a furtherconference.Sanford toldWest that the Un'ion's representativeswere' busy with other matters, and it was agreed that the further,meeting be postponed.On February 28, 1942, West, who was then in Washington, D. C.,wrote Sanford it letter setting forth at some length the respondent'sposition, with respect to each provision of-'the proposed contractwhich had been submitted by the Union at the meeting of February7.The letter indicated that the respondent had no substantialobjection to several provisions of the proposed"contract, but that itdid object to the closed-shop, wage and vacation Clauses, and thatitdid not want the term of the contract extended beyond July 31,1942. ' Its position as to the term of the contract was based on thefact that its operations are seasonal in nature, the operating' seasonending in May or June of each year, and that its fiscal year endsdli 'July 31._On March 13, 1942, Sanford acknowledged West's letter and toldhim that the employees were dissatisfied with' the respondent's posi-'The other union representatives at the meeting were Mrs. Sanford,who is also aninternational representative,and a committee of the respondent's employees.The otherrepresentativesof the 'respondent at the meeting were Millard' Roberts, manager of theMemphis plant,and C. J. Colton.The negotiations 'were conducted liy west for the'respondent and by Koger and Sanford for the Union.On February 19, 1942, West, whose office is at the respondent's STANDARDRICE COMPANY, INC.53tion, that the Union could not negotiate by mail,and that he wantedanother conference at MemphiswithWest or some other,representa-tive of the respondent. ,On March 19,1942,West wrote'Sanfordagain, stating that he could not come to Memphis at that time, andsuggesting a conference in Houston or-further negotiation by mail.On March 25,1942,,Sanford wrote to Roberts,manager of therespondent'sMemphis plant, rejecting West's suggestions as imprac-ticable and requesting a meeting in Memphis with the local manage-ment not'later than' April 1.Sanford's letter.ofMarch 25 wasforwarded by Roberts to West, and a conference was thereafterarranged for April 10 in Memphis.-At the meeting of,.April 10,there was some discussion of theprovisions in the proposed contract dealing with, wages, hours ofwork, the union shop, check-off, vacations and holidays, and preferredstatus of union stewards in lay-off and rehiring. _The major subjectof discussion,however, was the term during which any contractentered into by the Union and the respondentwas to remain effec-tive'At, the Union's suggestion; a conciliator- from the UnitedStates Deparment of Labor was called into the meeting, but theparties were nevertheless unable to reach agreement,Sanford insist-ing that the contract run for at least a year and West insisting thatthe contract not run beyond July 31, 1942, the end of the respondent'sfiscal year.It is clear from the record that, at the close of the con-ference on April 10, West and Roberts understood that the Unionwould thereafter communicate with the respondent concerningresumption of negotiations either at Memphis or at Houston,whereasSanford understood that West would communicate with the Unionafter obtaining legal advice as to the question of the term of thecontract.As a result, neither the respondent nor the Union there-after communicated with the other, and on, May 18, 1942, the Unionfiled its charge herein.-Thus, the negotiations between the respondent and the Unionconsisted entirely of the two meetings at Memphis and the interveningexchange of correspondence.The evidence does not convince usthat the parties at their final conference on April 10, 1942, reachedany impasse or insuperable 'disagreement.For all that appears inthe record, the parties would have been able to reach some agreementif the bargaining negotiititions had not been permitted to end withthe meeting of April 10. The record shows, as the Trial Examinerhas found, '-'that the failure to resume negotiations subsequent toApril 10, 1942, was 'dub to a common inisunderstanding as to whichof the parties was to take the initiative in doing so.With no4 Sanford, for example,testified at the hearing that "the major part of the discussionrevolved around the term of the contract,"and that this was ','the largest sore point." 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDapparent reason to believe that it would be futile to do so, the Unionmade no attempt subsequent to April 10, 1942, to resume negotiations.Under the circumstances, we are of the opinion and we find that therecord does not sustain the allegation in the complaint that the--respondent refused to bargain collectively with the, Union, withinthe meaning of the Act.5 Since that is the gravamen of the pro-ceeding, the complaint will be dismissed.Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following-:_CONCLUSIONS OF LAW1.The operations of the respondent at its plant at Memphis,Tennessee, constitute trade, traffic, and commerce among the severalStates, within the meaning of Section 2 (6) of the Act.2.United Cannery, Agricultural, Packing & Allied Workers ofAmerica, C. I. 0., is a labor organization, within the meaning ofSection 2 (5) of the Act.3.All production and maintenance employees of the respondentat its Memphis plant, excluding supervisory 'and clerical employees,constitute, and at all times material herein constituted, a unit appro-priate for the purposes of collective bargaining, with the meaningof Section 9 (b) of the Act.4.United Cannery, Agricultural, Packing & Allied Workers ofAmerica, C. I. 0., was on January 27, 1942, and at all times materialherein has been, -the exclusive representative of all employees in theappropriate unit for the purposes of collective bargaining, withinthe meaning of Section 9 (a) of the Act.5.The respondent has not engaged in unfair labor practices asalleged in the complaint, within the meaning of Section 8 (1) and(5) of the Act.'ORDERUpon the basis of the above findings offact 'and conclusions oflaw, and pursuant to Section 10'(c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that thecomplaint against the respondent,Standard Rice Company, Inc.,Memphis, Tennessee,be, and it hereby is, dismissed.6 Cf. NL R. B. v Columbian Enameling & StampingCo, 306 U S 292, 297;N. L. R. B.V.SandsManufacturingCo.,306 U. S 332, 344 ;GreatSouthern Trucking Co., v.N. I. R. B.,127 F. (2d) 180, 185 (C. C. A. 4)cert. den.63 S. Ct. 48.